Citation Nr: 1000880	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-36 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher rating for shell fragment wound of 
the eyes, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In April 2009, the Board remanded the 
Veteran's claim for additional development.


REMAND

In a July 2009 statement, the Veteran placed VA on notice 
that he continues to receive regular treatment for his 
service-connected eye disability at the Grand Rapids VA 
Outpatient Clinic (OPC).  Specifically, the Veteran notified 
VA of the existence of progress notes from the 
ophthalmology/optometry clinic dated in June 9, 2006, June 5, 
2007, and June 10, 2009, which he believed contained 
information that was relevant to this increased rating claim.  
However, while a review of the record reveals the June 9, 
2006, treatment record from the Grand Rapids OPC, it does not 
reveal either the June 5, 2007, or the June 10, 2009, 
treatment record.  Therefore, another remand to request these 
records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
adjudicators are deemed to have constructive notice of VA 
treatment records).

The Board also finds that a remand is required to obtain an 
addendum to the July 2009 VA examination.  Specifically, the 
April 2009 remand directed the RO to provide the Veteran with 
an examination and the examiner was to provide VA with the 
following information: 

Visual acuity should be reported with and 
without correction.  The examiner should 
note, for each eye, whether the Veteran 
experiences any scotoma or other loss of 
visual field due to service-connected 
disability.  Visual field testing should 
be done, and findings should be made as 
required by regulation, including results 
in the eight principal meridians, with 
any necessary adjustments for any 
scotoma, so that the rating criteria of 
38 C.F.R. § 4.76a may be applied.  See 38 
C.F.R. § 4.76, 4.76a (Table III, Figure 
1) [2008].  At least 2 recordings should 
be made.  If the results are not deemed 
reliable, the examiner should provide an 
estimate as to actual extent of 
contraction from normal for each 
principal meridian, in degrees.  As 
already noted, the examiner should 
specifically state for each eye whether 
loss of field is related to service- 
connected disability.

While the July 2009 VA examiner provided answers to most of 
the above questions, he did not provide answers to all.  The 
examiner also reported that, as to the left eye, he was 
unable to provide an activity level.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) in 
Stegall v. West, 11 Vet. App. 268 (1998), held that, where 
the remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance.  Accordingly, 
given the RO's failure to fully comply with the development 
requested by the Board in its June 2009 remand, the Board 
must once again remand this appeal to obtain this 
information.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 19.9 (2002).

The Board also notes that the April 2009 remand placed the RO 
on notice that, while the Diagnostic Codes for rating eye 
disorders changed during the pendency of the appeal, these 
changes do not apply to the current appeal because they only 
apply to claims received on or after December 10, 2008.  See 
73 Fed. Reg. 66,543 (November 10, 2008).  Despite this 
notice, the November 2009 supplemental statement of the case 
readjudicated the claim under new 38 C.F.R. § 4.79, 
Diagnostic Code 6029 and Diagnostic Code 6066 (2009) instead 
of old 38 C.F.R. §§ 4.76, 4.76a, 4.84a, Diagnostic Code 6029, 
Diagnostic Code 6070, and Diagnostic Code 6080 (2008).  
Moreover, while the April 2009 remand directed the RO to give 
"specific consideration . . . to the instructions contained 
in the note to [old] Diagnostic Code 6029, including the 
instruction to take the corrected vision in the aphakic eye 
one step worse than the ascertained value, but not better 
than 20/70" such consideration was not given by the RO when 
it readjudicated the claim in the November 2009 supplemental 
statement of the case.  Therefore, the Board also finds that 
a remand is required to allow the RO to readjudicate the 
claim under the appropriate Diagnostic Codes and to provide 
the Veteran with a supplemental statement of the case that 
accurately reports the laws and regulations governing his 
claim.  See 38 C.F.R. § 19.31 (2009); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); Stegall, supra.  

Given the Veteran's numerous claims regarding the impact his 
service connected eye disorder has on his life, when 
readjudicating the Veteran's increased rating claim the RO 
should take into account the Court's holding in Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) (per 
curiam) (holding that claims for higher evaluations also 
include a claim for a total rating based on individual 
unemployability (TDIU) when the appellant claims he is unable 
to work due to a service connected disability) as well as 
whether he meets the criteria for submission of his claim for 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2009).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain the 
Veteran's VA treatment records pertinent 
to treatment for his service-connected 
eye disability from the Grand Rapids OPC 
since June 2006 and from any other 
medical facility identified by the 
Veteran and associate these records with 
the claim's folder.  Specifically, obtain 
the treatment records from the Grand 
Rapids OPC ophthalmology/optometry clinic 
dated June 5, 2007 and June 10, 2009.  If 
those records are unavailable, an 
explanation should be documented in the 
claim's file.  Assist the Veteran in 
obtaining any identified records.

2.  The RO/AMC should obtain an addendum 
to the July 2009 VA examination by the 
same examiner or another examiner if that 
examiner is not available.  The claim's 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner.  The examiner 
should thereafter undertake the following 
testing and/or provide answers to the 
following questions:

Visual acuity should be reported 
with and without correction.  The 
examiner should note, for each eye, 
whether the Veteran experiences any 
scotoma or other loss of visual 
field due to service-connected 
disability.  Visual field testing 
should be done, and findings should 
be made as required by regulation, 
including results in the eight 
principal meridians, with any 
necessary adjustments for any 
scotoma, so that the rating criteria 
of 38 C.F.R. § 4.76a may be applied.  
See 38 C.F.R. § 4.76, 4.76a (Table 
III, Figure 1) (2008).  At least 2 
recordings should be made.  If the 
results are not deemed reliable, the 
examiner should provide an estimate 
as to actual extent of contraction 
from normal for each principal 
meridian, in degrees.  As already 
noted, the examiner should 
specifically state for each eye 
whether loss of field is related to 
service-connected disability.

3.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) as well as 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

4.  After undertaking any other 
development deemed appropriate, the 
RO/AMC should re-adjudicate the claim for 
a higher rating for shell fragment wound 
of the eyes under old 38 C.F.R. §§ 4.76, 
4.76a, 4.84a, Diagnostic Code 6029, 
Diagnostic Code 6070, and Diagnostic 
Code 6080 (2008).  Specific consideration 
should be given to the instructions 
contained in the note to Diagnostic Code 
6029, including the instruction to take 
the corrected vision in the aphakic eye 
one step worse than the ascertained 
value, but not better than 20/70.  The RO 
should also consider whether the Veteran 
meets the criteria for a TDIU and/or for 
submission of his claim for an extra-
schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought is 
not granted, the RO/AMC should furnish 
the Veteran and his representative with a 
supplemental statement of the case which 
includes a citation to old 38 C.F.R. 
§§ 4.76, 4.76a, 4.84a, Diagnostic 
Code 6029, Diagnostic Code 6070, and 
Diagnostic Code 6080 (2008) as well as to 
the laws and regulations governing a TDIU 
and 38 C.F.R. § 3.321.  The Veteran and 
his representative should thereafter be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009). 



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

